DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,6-16,18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amended claim language of “optionally a flange region” is indefinite since the claim is a method claim and the flange region is not positively recited.  Additionally, this optional limitation when recited with “and/or” terminology is indefinite because the amended claim language, “and at least two of the amounts of the material quantity adaptation of the base region, the material quantity adaptation of the wall region, the material quantity adaptation of the radius region, and/or the material quantity adaptation of the optional flange region differ from one another” does not require at least two when one of the limitations is “optional”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1,2,6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flehmig et al. (2010/0133724) in view of Fujimoto (5,953,951).  Flehmig discloses preforming a workpiece (4) to a preformed component (24; Fig. 2) having a base region (28), a wall region (32) and a flange region (34). A material quantity adaptation (28,30) is set in the preformed component (24) by way of a radii-specific material quantity adaptation (30) which is an enlarged flange radius (36) and a base-specific material quantity adaptation (28) which is undulating ([0032], lines 9 and 10). Flehmig discloses a calibration step ([0033], lines 3-5 and 16-20) of compressing the preformed component (50; Fig. 3) in a calibrating die (44,46).  Regarding claim 2, Flehmig discloses that the material quantity adaptations (30,28) are a material addition (excess material, [0008], lines 1-7) and that the material addition is constructed in the base, wall and flange.  Regarding claims 4 and 5, the excess material of the material quantity adaptation is set to flow into the base region (54), the wall region (58) and the flange region (60) ([0033], lines 51-56).  Regarding claim 8, the radii-specific adaptation (30) and the base specific adaption are set with a curvature so that a finally formed component (112) is influenced in a targeted manner [0037] in regions (114,120).  Regarding claims 9-12, the material adaptations in the base, wall and flange of Flehmig are set in the preform (50) to be an amount which is sufficient to avoid wall spreading, inward folding or excessive curvature wherein a highly dimensionally accurate final product is shaped in the calibrating pressing ([0033], lines 14-20).  Regarding claim 13, the formed component (112) is u-shaped (Fig. 7). Regarding claim 14, the formed component (112) has a flange (118). Regarding claim 15, the component is steel [0017]. .
Fujimoto teaches (col. 7, lines 11-15) that excess material quantity adaptation in bent outside corner (J; Fig. 8A) flows to linear regions (F) of the product and a lack of a sufficient amount of material (different material quantity adaptation) in a bent inside corner (K; Fig. 8A) is alleviated by flow of material to a bent region IN from linear regions (F).  The excess material in corner (J) and the lack of material in corner (K) are different material quantity adaptations (col. 7, lines 27-30).  Regarding claim 6, the material adaptation excess in bent outside corner J is larger than a lack of sufficient material adaptation in bent inside corner K.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the blank of Flehmig with a plurality of different material adaptations as taught by Fujimoto in order to create optimal material flow during forming of the product.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,6-16,18 and 19 have been considered.  Fujimoto teaches that a plurality of different material adaptations are present in corner regions separated by a linear region and that the flow of material in each region is not limited within that region to effect a thickness change.  Fujimoto sets the amounts of the various material quantity adaptations such that flow between various regions (corner J, corner K, linear regions F) occurs during the pressing operation.



Allowable Subject Matter
Claims 7,18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 35 USC 112b rejection.  Regarding claim 7, the prior art of record does not disclose that the material quantity adaptation values are different by the claimed percentage point values including the limitations of base claim 1 and overcoming the 35 USC 112b rejection.  Claims 18 and 19 would be allowable as they depend from allowable claim 7. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725